DETAILED ACTION
      Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment on the 2/22/2021 copy of the claims was given in an interview with Scott Bergeson on June 3, 2021.
Claims 1, 9, 21, 22, 24, 25 and 27 are amended as follows:
1. (Currently Amended) A system comprising:
a front end controlled domain comprising a load balancer configured to monitor access to various services of a financial institution, and distribute workload by forwarding requests to a backend system and transmitting replies to a mobile device using a plurality of scheduling algorithms;
the backend system including one or more components accessible to each other via one or more networks, the one or more components including:
a financial institution database that stores an account of an account holder, the account includes information of a payment card of the account holder; 
a communication interface of the financial institution that receives, from a mobile device of the account holder via a network and as distributed by the load balancer, sets of coupon data associated with one or more discounts, wherein a set of the coupon data, from the sets of the coupon data, includes a merchant 
	a linking processor that associates the sets of coupon data with the account of the account holder based on authorization data received from the mobile device of the account holder, the authorization data comprising data that identifies the account holder;
	a coupon processor that determines a match between the authorization data and account information of the account;
	an authorization network interface that receives, from merchants, transaction data relating to transactions associated with the account of the account holder, the transaction data comprising merchant identifiers for the transactions;
	a comparison processor of the financial institution that:
identifies the account of the account holder from the transaction data received from the merchants; 
	accesses the account of the account holder, 
	checks the account of the account holder to determine whether the account has been linked to any coupon data, and
	when the account has been linked to at least a first set of the sets of the coupon data, compares the first set of the sets of the coupon data with the transaction data to determine whether the merchant name associated with the first set of the sets of the coupon data matches a merchant identifier of the transaction data; and


9. (Currently Amended) A mobile device comprising:
an input mechanism of the mobile device that receives coupon data associated with one or more discounts;
a mobile application module of the mobile device that cooperates with the input mechanism to receive the coupon data; and
a communication interface of the mobile device that transmits, via a network, sets of the coupon data associated with one or more discounts from the mobile device to a financial institution system associated with an account of an account holder associated with the mobile device, wherein the account includes information of a payment card of the account holder, wherein a set of the coupon data includes a merchant name, and a transaction limit on a number of times a coupon is permitted to be used by the account holder, wherein the number of times the coupon is permitted to be used by the account holder is at least two, and wherein the financial institution system includes:
a front end controlled domain comprising a load balancer configured to monitor access to various services of the financial institution system, and distribute 
	one or more databases including a financial institution database that stores the account of the account holder;
the backend system comprising one or more components accessible to each other via one or more networks, the one or more components including:
	a communication interface of the financial institution system that receives, via a network and as distributed by the load balancer, the sets of the coupon data associated with one or more discounts from the mobile device;
	a linking processor that associates the sets of the coupon data with the account of the account holder based on authorization data received from the mobile device, the authorization data comprising data that identifies the account holder;
	a coupon processor that determines a match between the authorization data and account information of the account;
	an authorization network interface that receives, from merchants, transaction data relating to transactions associated with the account of the account holder, the transaction data comprising merchant identifiers for the transactions;
	a comparison processor of the financial institution system that 
	identifies the account of the account holder from the transaction data received from the merchants;	
	accesses the account of the account holder, 

	when the account has been linked to at least a first set of the sets of the coupon data, compares the first set of the sets of the coupon data with the transaction data to determine whether the merchant name associated with the first set of the sets of the coupon data matches a merchant identifier of the transaction data; and
	a discount processor of the financial institution system that generates a reduced transaction amount by reducing a transaction amount based on a discount associated with the first set of the sets of the coupon data after the comparison processor determines that the merchant name associated with the first set of the sets of the coupon data matches the merchant identifier of the transaction data, and charges the payment card of the account holder by the reduced transaction amount.

21. (Currently Amended) The system of claim 1, wherein:
the account is a financial account;
the linking processor and the coupon processor are associated with the financial institution; and
checking, by the comparison processor, the account to determine whether the account has been linked to any coupon data further comprises:
determining whether the transaction limit associated with the first set of the sets of the coupon data has been met; 
one or more discounts 
when the transaction limit has not been met, determining that the account has been linked to the first set of the sets of the coupon data and reducing the transaction limit by one increment.

22. (Currently Amended) The system of claim 1, wherein:
the account is a financial account;
the linking processor and the coupon processor are associated with the financial institution; and
the linking processor is further configured to compare the sets of coupon data received from the mobile device of the account holder with previously stored coupon data to verify that each of the sets of coupon data is valid before associating a respective set of coupon data with the financial account.

24. (Currently Amended) The mobile device of claim 9, wherein:
the account is a financial account;
the linking processor and the coupon processor are associated with the financial institution system; and

determining whether the transaction limit associated the first set of the sets of the coupon data has been met; 
when the transaction limit has been met, deleting the first set of the sets of the coupon data from the financial account and determining that the account has not been linked to the first set of the sets of the coupon data to prevent the transaction amount from being reduced by the one or more discounts 
when the transaction limit has not been met, determining that the account has been linked to the first set of the sets of the coupon data and reducing the transaction limit by one increment.

25. (Currently Amended) The mobile device of claim 9, wherein:
the account is a financial account;
the linking processor and the coupon processor are associated with the financial institution system; and
the linking processor is further configured to compare the sets of the coupon data received from the mobile device of the account holder with previously stored coupon data to verify that each of the sets of the coupon data is valid before associating a respective set of coupon data with the financial account.

comprising:
a financial institution database of a financial institution that is configured to store a first financial account of an account holder, the first financial account being associated with a first payment card of the account holder;
an application programming interface of the financial institution that is configured to receive input from the account holder via a mobile application implemented on a mobile device of the account holder to enable the account holder to directly link coupon data associated with at least a first coupon to the first financial account, wherein the coupon data associated with the first coupon comprises a corresponding merchant name, a corresponding discount, and a first transaction limit on a number of times that the first coupon is permitted to be used by the account holder; and
an account processor of the financial institution that is configured to:
receive, from a merchant system, first transaction data relating to a first transaction associated with the first financial account, the first transaction data comprising a merchant identifier and a transaction amount;
identify the first financial account from the first transaction data; 
access the first financial account;
	determine whether the account holder previously linked any coupon data to the first financial account by:
identifying the coupon data associated with the first coupon;   
determining whether the first transaction limit associated with the coupon data associated with the first coupon has been met;

		when the first transaction limit has not been met, determining that the first financial account has been linked to the coupon data associated with the first coupon and reducing the first transaction limit by one increment; 
  responsive to determining that the first financial account has been previously linked to the coupon data associated with the first coupon, compare the coupon data associated with the first coupon with the first transaction data to determine whether the corresponding merchant name is associated with the merchant identifier of the first transaction data;
responsive to determining that the corresponding merchant name is associated with the merchant identifier of the first transaction data, automatically reduce the transaction amount based on the corresponding discount by generating a reduced transaction amount and charge the first payment card by the reduced transaction amount to complete the first transaction; and
responsive to determining that either (i) the first financial account has not been previously linked to any coupon data or (ii) the corresponding merchant name is not associated with the merchant identifier of the first transaction data, charge the first payment card by the transaction amount to complete the first transaction.
            
            
  Allowable Subject Matter
This Notice of Allowance is in response to the Applicant's copy of the claims and Remarks dated 2/22/2021. Claims 1-3, 5-13, 15-18 and 21-32 are allowed. There are a total of 28 allowed claims.

     Examiner's Statement of Reason's for Allowance
	The following is an examiner's statement of reasons for allowance. Applicant filed the present amended claims on 2/22/2021 in a Response After Final Action. Applicants Remarks and Amended claims address the 35 USC 103 rejections in the Final Office Action of 12/21/2020. Hence, claims 1-3, 5-13, 15-18 and 21-32 are allowed. The prior art does not render obvious:
Both a mobile device having an application module for, and a system for automatically applying coupons linked to a financial account having information of a payment card to associated transactions wherein coupon data associated with a coupon comprises a corresponding merchant name, a corresponding discount: by receiving, from a merchant system, first transaction data associated with the first financial account  comprising a merchant identifier and a transaction amount;
identifying the first financial account from the first transaction data; 
accessing the first financial account;
	determining whether the account holder previously linked any coupon data to the first financial account by:
		identifying the coupon data associated with the first coupon; 

	responsive to determining that the corresponding merchant name is associated with the merchant identifier, automatically reduce the transaction amount based on the corresponding discount by generating a reduced transaction amount and charge the account by the reduced transaction amount to complete the first transaction. 
The prior art of record discloses applying or issuing statement credits at the financial institution, or applying a discount at the POS rather than the financial institution. Both are distinct from the account processor at the financial institution generating a reduced transaction amount (reducing the transaction amount by the discount) and charging the account a reduced amount (reducing the amount charged to the account based on the received transaction information) after the POS sends the payment authorization for a full purchase amount from the POS. Also, applicant’s arguments in After Final Amendment dated 02/22/2021 are persuasive. 
Regarding 35 USC 101, the claims are an unconventional way of processing a discount or incentive (through charging a reduced amount at the financial institution), based on merchant and account identification information provided through payment authorization information. The ordered combination of steps in a networked payment environment deems the claims eligible.

	The Examiner also notes the Applicants have interviewed the present application 4/11/2017, 11/21/2019 and 6/3/2021.


      Other Related Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
a.	Jorgenson (US PG Pub 2014/0372193) - user may choose to link a credit card to a service matching user interests to coupons and then the user is notified and the incentive associated with the offer is automatically given to the user when a payment method linked to this service is used to make the purchase. However, Jorgenson applies the card-linked incentive by issuing a credit to the user and a debit to the vendor [paragraph 68].
b.	Blank (US Patent 9,047,637) – card-linked offers are described whereby special offers are provided in the form of funds onto a pre-paid card if the user uses the card in a qualifying way.
	c. 	Carlson (US PG Pub 2010/0114686) – If a consumer’s purchase was in accordance with a previously sent offer, the consumer's account associated with the credit card is credited and the consumer is immediately notified that the account was credited. 

e.	Mullen (US PG Pub 2012/0197708) – a coupon offer can be purchased and redeemed at the same time when credit for a user’s redeemed coupon offer may be implemented immediately by subtracting the credit from the authorized purchase price of the coupon within the authorization message. When a coupon is redeemed at a merchant's point-of-sale device, the point-of-sale device may intercept an authorization message and immediately reduce a purchase price of the purchased goods within the authorization message.
f.	Fordyce (US Patent 8,744,906) – loyalty program offers are made just in time when a user can accept the offers and if accepted the user is entitled to receive member discounts for the purchase. 
g.	Hammock (US PG Pub 2014/0172525) – card-linked offers are provided to a user and credited after they are redeemed by user and metrics are reported.
h.	"How Google Checkout Could Threaten PayPal", Article from MIT Technology Review, Wade Roush, 3 pages – With one click on a button on a merchant site which participates in the Google Checkout service customers can authorize a credit card payment and keep credit card numbers secret from retailers. Merchants that use Google Checkout can advertise through Google’s AdWords program.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK JESSEN whose telephone number is (571) 272-7447. The examiner can normally be reached on Mon-Fri, 9:00-5:00.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at (570) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DJ/

Examiner, Art Unit 3622

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621